People v Grafton (2022 NY Slip Op 05859)





People v Grafton


2022 NY Slip Op 05859


Decided on October 19, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 19, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
LINDA CHRISTOPHER
PAUL WOOTEN
LILLIAN WAN, JJ.


2021-03855
 (Ind. No. 1079/19)

[*1]The People of the State of New York, respondent,
vKenneth Grafton, appellant.


Stephen R. Mahler, Kew Gardens, NY, for appellant.
Anne T. Donnelly, District Attorney, Mineola, NY (Cristin N. Connell and Autumn S. Hughes of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Teresa K. Corrigan, J.), rendered May 3, 2021, convicting him of criminal possession of a controlled substance in the third degree and assault in the second degree, upon his plea of guilty, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which he moves for leave to withdraw as counsel for the appellant.
ORDERED that the motion of Stephen R. Mahler for leave to withdraw as counsel for the appellant is granted, and he is directed to turn over all papers in his possession to new counsel assigned herein; and it is further,
ORDERED that Mark Diamond, Box 388 Pound Ridge, Pound Ridge, NY 10576-9919, is assigned as new counsel to prosecute the appeal; and it is further,
ORDERED that the respondent is directed to furnish a copy of the certified transcript of the proceedings to the appellant's new assigned counsel; and it is further,
ORDERED that new counsel shall serve and file a brief on behalf of the appellant within 90 days of this decision and order on motion, and the respondent shall serve and file its brief within 30 days after the brief on behalf of the appellant is served and filed. By prior decision and order on motion of this Court dated September 10, 2021, the appellant was granted leave to prosecute the appeal as a poor person, with the appeal to be heard on the original papers, including a certified transcript of the proceedings, and on the briefs of the parties. The parties are directed to upload, through the digital portal on this Court's website, digital copies of their respective briefs, with proof of service of one hard copy on each other (see 22 NYCRR 670.9[a]).
The brief submitted by the defendant's counsel pursuant to Anders v California (386 US 738) is deficient because it fails to adequately analyze potential appellate issues with reference to facts that might arguably support the appeal (see People v London, 198 AD3d 920, 921-922; People v Rojas, 188 AD3d 726, 727; People v Espinoza, 186 AD3d 1242, 1243; People v Morales, 180 AD3d 934, 934-935). Moreover, it is apparent from the assigned counsel's brief and an attached letter that counsel has "not complied with the technical requirement of informing the defendant that [*2]he may seek leave to file a pro se brief" (People v Orve, 178 AD2d 564, 564-565; see 22 NYCRR 1250.11[f][1][ii]; People v Smith, 204 AD3d 838, 840).
Further, upon this Court's independent review of the record, we conclude that nonfrivolous issues exist, including, but not necessarily limited to, whether the defendant's plea of guilty was entered knowingly, intelligently, and voluntarily (see People v Robinson, 175 AD3d 719, 721; People v Dimon, 164 AD3d 600, 601). Accordingly, under the circumstances, we must assign new counsel to represent the defendant.
CONNOLLY, J.P., CHRISTOPHER, WOOTEN and WAN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court